Exhibit 10.11

PUT OPTION AGREEMENT

THIS PUT OPTION AGREEMENT (this “Agreement”), dated as of April 25, 2006, is
entered into by and between Biovax Investment LLC, a Delaware limited liability
company (“Fund”), Biovax Investment Corporation, a Delaware corporation
(“Biovax”), U.S. Bancorp Community Investment Corporation, a Delaware
corporation (“USB CIC”), and Biolender, LLC, a Delaware limited liability
company (“Purchaser”).

W I T N E S S E T H:

WHEREAS, Biovax and USBCIC are members of Fund, with Biovax owning a 0.01% and
USB CIC owning a 99.99% interest in the capital, profits, losses, cashflow,
deductions and credits of Fund (such interests are “Biovax Interest” and “USB
CIC Interest”, respectively, or together the “Interests”); and

WHEREAS, Fund has invested in a “qualified equity investment” in the Telesis CDE
Two, LLC, a Delaware limited liability company, and expects to be allocated New
Market Tax Credits pursuant to Section 45D of the Internal Revenue Code of 1986,
as amended (the “Code”) with respect to such investment beginning on April 25,
2006;

WHEREAS, Purchaser desires to grant to Biovax and USB CIC rights to sell the
Interests on the terms and subject to the conditions set forth herein; and

WHEREAS, Fund consents to Purchaser’s ability to purchase the Interests on the
terms and subject to the conditions set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Commencing on the date seven (7) years and one (1) day following the
execution of this Agreement, Biovax and USB CIC shall each have the right to
require Purchaser to purchase the Biovax Interest and the USB CIC Interest,
respectively. Such rights shall continue for a period of three (3) months (the
“Exercise Period”). These options may be exercised by Biovax and/or USB CIC
(i) giving written notice to Purchaser at any time during the Exercise Period or
not more than 30 days before the beginning of such period, and (ii) agreeing
that the closing of the purchase of either (or both) of the Interests pursuant
to this Agreement shall occur not more than 30 days after the date on which the
selling party delivers said notice to Purchaser. In the event that Biovax
exercises its right to put the Biovax Interest to Purchaser, Purchaser shall pay
Biovax $1,000. In the event that USB CIC exercises its right to put the USB CIC
Interest to Purchaser, Purchaser shall pay USB CIC $180,000.

The entire sales prices to be paid by Purchaser, if any, are to be paid at the
closing in cash or immediately available funds, unless otherwise mutually
agreed. If Purchaser has insufficient assets to pay either such sales price,
neither Biovax nor USB CIC shall have recourse against the Fund or its members.
If Purchaser does not pay the sales price to Biovax and/or USB CIC, as the case
may be, on the date set for closing, such exercising party may, at its sole
option, either: (i) retain its respective Biovax Interest or USB CIC Interest,
or (ii) execute and deliver an



--------------------------------------------------------------------------------

assignment of such interest to Purchaser, in which case such party would have no
further interest in the Fund, but shall have a claim against the Purchaser for
the sales price, and the Purchaser shall be the owner of the transferred
interest. Should either or both of the Interests be put to Purchaser, each party
is responsible for any costs of its own attorneys’ fees or otherwise incurred in
connection with the closing. Upon the receipt of the required sales price to be
paid in exchange for its interest, Biovax shall transfer the Biovax Interest
and/or USB CIC shall transfer the USB CIC Interest, as free and clear of any
liens, charges, encumbrances or interests of any third party and shall execute
or cause to be executed any documents required to fully transfer such interest.
As of the effective date of such closing(s), the selling party shall have no
further interest in the Fund. If Biovax and/or USB CIC fails to exercise its put
option pursuant to this Agreement, this Agreement shall terminate.

2. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, personal representatives, successors and
assigns. No party to this Agreement may assign the rights under this Agreement
without the consent of each other party hereto. Any amendment(s) to this
Agreement shall be effective only if set forth in writing and signed by each
party hereto.

3. Each provision of this Agreement shall be considered severable, and if for
any reason any provision that is not essential to the effectuation of the basic
purposes of the Agreement is determined to be invalid and contrary to any
existing or future law, such invalidity shall not impair the operation of or
affect those provisions of this Agreement that are valid.

4. No party hereto shall be deemed to have waived any rights hereunder unless
such waiver shall be in writing and signed by such party. The waiver by any
party of any breach of this Agreement shall not operate or be construed to be a
waiver of any subsequent breach.

5. This Agreement shall be construed and enforced in accordance with the laws of
the State of Delaware.

6. The execution of this Agreement constitutes the consent required of either
Biovax or USB CIC, or both, under Section 9.01 of the Fund Operating Agreement
in order to transfer either the Biovax Interest or the USB CIC Interest,
respectively, or both Interests.

7. This Agreement and any amendments hereto may be executed in several
counterparts, each of which shall be deemed to be an original copy, and all of
which together shall constitute one agreement binding on all parties hereto,
notwithstanding that all the parties shall not have signed the same counterpart.
This Agreement may also be executed as facsimile originals and each copy of this
Agreement bearing the facsimile transmitted signature of any party’s authorized
representative shall be deemed to be an original.

[No further text on this page; signature page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first written above.

 

Biovax Investment LLC, a Delaware limited liability company By:   Biovax
Investment Corporation Its:   Manager   By:  

 

   

 

  Its:  

 

Biovax Investment Corporation,

a Delaware corporation

By:     Its:       By:  

 

   

 

  Its:  

 

U.S. Bancorp Community Investment Corporation,

a Delaware corporation

  By:  

 

    Matthew L. Philpott   Its:   Business Development Associate

Biolender, LLC,

a Delaware limited liability company

By:     /s/ James A. McNulty Its:       By:  

 

   

 

  Its:  

CFO/Secretary of Biovest, Managing Member

Signature Page – Put Option